Citation Nr: 1136061	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left ankle synovitis, status-post ganglion cyst removal.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to March 2003 and from June 2005 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service connection for left ankle synovitis, status-post ganglion cyst removal, and assigned a 10 percent initial disability rating effective from November 27, 2007.  In September 2008, the Veteran filed a timely notice of disagreement in which he expressed disagreement with the assigned initial disability rating.  The Veteran perfected his appeal in a June 2009 substantive appeal.

The Board notes that the Veteran did request a hearing before the Board at his local RO.  A hearing was scheduled at the Boston RO in August 2011.  Two separate letters were sent to the Veteran in July 2011 notifying him of the date, time, and location; however, he did not appear for the scheduled hearing.  The Veteran has not submitted any request to reschedule his hearing, nor has he provided any good cause for such a rescheduling.  Accordingly, his hearing request is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent left ankle VA examination was performed in October 2007.  At that time, the Veteran reported that he was able to walk one-quarter mile and run less than one mile before experiencing left ankle pain.  Left ankle range of motion testing revealed active dorsiflexion from zero to 10 degrees and active plantar flexion from zero to 30 degrees.

In his September 2008 notice of disagreement, the Veteran reported that his left ankle disability was worsening.  In this regard, he stated that he was unable to run one-half of a mile and that he was experiencing swelling and difficulty walking after going for a run.  In his June 2009 substantive appeal, the Veteran reported that he was only able to run one-quarter mile before experiencing left ankle pain.

The Veteran's reportedly increasing functional limitations and his assertion that his disability is worsening indicate that the Veteran's level of disability may have materially changed since his October 2007 VA examination, which was conducted approximately four years ago.  Under the circumstances, a new VA examination is necessary to assess the current severity of the Veteran's left ankle disability.  See 38 C.F.R. § 3.327(a); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In conjunction with the foregoing, the Board observes that the most recent treatment records in the claims file pertain to private treatment received by the Veteran in February 2007.  Efforts should be made to obtain records that pertain to medical treatment received by the Veteran for his left ankle disability since that time.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left ankle disability.  A specific request should be made for any treatment records dated from February 2007 to the present.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

If such efforts yield negative results, a notation to that effect should be inserted into the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After obtaining all identified and available medical records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's service-connected left ankle disability and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  In particular, he should indicate whether the Veteran had marked or moderate limitation of motion of the ankle or ankylosis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


